The complaint is framed on the premise that plaintiff was entitled to certain prior teaching credit and a specified salary as a matter of law and not as a matter of defendants’ discretion. Accordingly he sues for money owed. Whether he may recover at law in the absence of a review of the action of the board in evaluating his prior service is not before us on this appeal. We decide no other question than that the four months’ Statute of Limitation is not applicable to the present cause of action. Order unanimously affirmed, with $20 costs and disbursements to respondent. Present — Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ.